Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10, 13-15, 18-19, 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 contains allowable subject matter pertaining to “at data rates below a predetermined threshold predetermined portions of the RF signal generator are power cycled to a sleep mode between transmission of each first frame of the plurality of first frames; and at data rates above the predetermined threshold the RF signal generator remains on between transmission of each first frame of the plurality of first frames; at data rates below the predetermined threshold predetermined portions of the receiver circuit are power cycled to a sleep mode between receipt of each second frame of the plurality of second frames; and at data rates above the predetermined threshold the receiver circuit remains on between transmission of each second frame of the plurality of second frames.”  The prior art does not teach a wireless transceiver that implements different modes according to different data rates. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH HASSAN whose telephone number is (571)270-3456.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH HASSAN/Examiner, Art Unit 2637                                                                                                                                                                                                        

/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637